Title: From James Madison to George W. Erving, 15 December 1803 (Abstract)
From: Madison, James
To: Erving, George W.


15 December 1803, Department of State. “Mr. Joseph W. Alsop of Connecticut having obtained an award of the Commissioners under the 7th. article of the British Treaty, in which with his own are included compensations due to the Master & Seamen of the captured Vessel, and finding it impracticable to embrace more than his own in the draft he proposes to make upon you, you will be pleased to admit in this instance, a relaxation of the instruction under which you act, so as if possible to discriminate Mr. Alsop’s dews [sic] and pay them seperately.”
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1). 1 p.



   
   Merchant Joseph Wright Alsop of Middletown, the younger brother of “Hartford Wit” Richard Alsop, was also interested in banking and insurance (Karl Pomeroy Harrington, Richard Alsop, “A Hartford Wit” [Middletown, Conn., 1939], pp. 7–8; Richard J. Purcell, Connecticut in Transition, 1775–1818 [1918; reprint, Middletown, Conn., 1963], pp. 69, 73–74).


